Case 8:19-cv-01210-CEH-SPF Document 47 Filed 04/21/20 Page 1 of 2 PageID 3646



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JAMES FICKEN, trustee,
SUNCOAST FIRST TRUST; and
SUNCOAST FIRST TRUST,

       Plaintiffs,
                                                   Case No.: 8:19-cv-01210
vs.                                                State Ct. Case No.:19-003181-CI

CITY OF DUNEDIN, FLORIDA;
DUNEDIN CODE ENFORCEMENT BOARD;
MICHAEL BOWMAN, in his official capacity as Code
Enforcement Board Chairman; LOWELL SUPLICKI,
in his official capacity as Code Enforcement Board
Vice-Chair; ARLENE GRAHAM, in her official
capacity as a member of the Code Enforcement Board;
KEN CARSON, in his official capacity as a member
of the Code Enforcement Board; WILLIAM
MOTLEY, in his official capacity as a member
of the Code Enforcement Board; DAVE PAULEY,
in his official capacity as a member of the Code
Enforcement Board; and BUNNY DUTTON, in
her official capacity as a member of the Code
Enforcement Board,

      Defendants.
_______________________________________/

                                      NOTICE OF FILING

       Defendants, CITY OF DUNEDIN, FLORIDA, DUNEDIN CODE ENFORCEMENT

BOARD, MICHAEL BOWMAN, LOWELL SUPLICKI, ARLENE GRAHAM, KEN CARSON,

WILLIAM MOTLEY, DAVE PAULEY, and BUNNY DUTTON, hereby gives notice of the filing

of Plaintiff James Ficken’s Supplemental Responses to the City of Dunedin’s Second Set of

Interrogatories which are referenced on Page 7, footnote 7 and the Dunedin Code Enforcement

Board Rules of Procedure referenced on Page 11, footnote 14, both of Dkt. 42 in the Defendants’

Dispositive Motion for Summary Judgment and Incorporated Memorandum of Law, but were not

filed due to an administrative oversight.
Case 8:19-cv-01210-CEH-SPF Document 47 Filed 04/21/20 Page 2 of 2 PageID 3647



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 21st, 2020, I electronically filed this Notice with the Clerk

of the Court using the CM/ECF system, which will provide electronic service of same to Ari S. Bargil,

Esq. at abargil@ij.org, and Andrew H. Ward at andrew.ward@ij.org, attorneys for Plaintiffs.

                                              /s/ Jay Daigneault, Esq.
                                              Jay Daigneault, Esq. - FBN 0025859
                                              Randy Mora, Esq. - FBN 0099895
                                              1001 South Fort Harrison Ave.,
                                              Ste. 201 Clearwater, Florida 33756
                                              (727) 733-0494 – Phone
                                              (727) 733-2991 – Fax
                                              Primary: jay@cityattorneys.legal
                                              Primary: randy@cityattorneys.legal
                                              Secondary: jennifer@cityattorneys.legal
                                              Attorneys for Defendants




                                            Page 2 of 2
